SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 15, 2011 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) West Virginia 0-16761 55-0650793 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or organization Identification No.) P.O. Box 929 Petersburg, WV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (304) 257-4111 Check the appropriate box below if the Form 8-K filing is intended to simultaneously Satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425 Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On August 15, 2011 Highlands Bankshares, Inc. issued a press release announcing results for the quarter and six months ended June 30, 2011.A copy of the press release is being furnished as Exhibit 99.1 to this report and is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits (a) Exhibits 99.1Press release issued August 15, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HIGHLANDS BANKSHARES, INC. (Registrant) /s/Jeffrey B. Reedy Jeffrey B. Reedy, CFO August 15, 2011 EXHIBIT INDEX Exhibit No. Description Press Release
